Citation Nr: 1615620	
Decision Date: 04/18/16    Archive Date: 04/26/16

DOCKET NO.  11-25 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for ischiorectal fistula with postoperative scar.


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1945 to August 1946.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in November 2008 by a Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

This case was previously before the Board in August 2015, at which time the matter was remanded to the RO via the Appeals Management Center (AMC) in Washington, D.C. for additional development.  After the Veteran was afforded a new examination with a VA examiner who provided an opinion, the AMC issued an October 2015 supplemental statement of the case (SSOC) whereby the denial of the Veteran's claim for a disability rating greater than 30 percent for ischiorectal fistula was continued.  

The Veteran's claims file is entirely electronic, using "Virtual VA" and the "Veterans Benefits Management Systems" (VBMS) databases. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. 
§ 20.900(c)(2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).  


FINDING OF FACT

The Veteran's ischiorectal fistula with postoperative scar results in moderate reduction of lumen and/or moderate constant leakage. 


CONCLUSION OF LAW

The criteria for a rating higher than 30 percent for ischiorectal fistula with postoperative scar have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) 
(West 2014); 38 C.F.R. § 4.114, Diagnostic Codes 7332, 7333 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, enlarged VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  Furthermore, as part of the notice, VA must indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will obtain.  In a claim for increased rating, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Pursuant to its obligations under the VCAA, VA is required to provide notice to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The RO provided the Veteran with pre-adjudication VCAA notice via letter dated in July 2008.  He was notified of the evidence needed to substantiate his claim for increased rating and that VA was responsible for obtaining military service records, records from VA medical centers, or records in the custody of other agencies, so long as he adequately identified those records and authorized VA to obtain those records.  In addition, he was informed that he could submit records not in the custody of a federal agency on his own behalf or authorize VA to obtain such records, and that he was ultimately responsible for obtaining any requested records not in the custody of a Federal department or agency.  Finally, the letter notified him of the criteria that VA utilizes when determining the disability rating and the effective date of awards. 

Under 38 U.S.C.A. § 5103A, VA must also make reasonable efforts to assist the claimant in obtaining that evidence which is necessary to substantiate his claim.  The RO has obtained the Veteran's service treatment records as well as treatment records dating from the period immediately following the Veteran's separation from service.  He also submitted personal statements in support of his claim.  He has not identified any additionally available evidence for consideration. 

The RO conducted medical inquiry in support of the current claim for an increase of the disability rating of ischiorectal fistula in the form of a VA examination in September 2008.  38 U.S.C.A. § 5103A(d).  In addition, the AMC afforded the Veteran a new examination regarding the ischiorectal fistula claim in October 2015.  As the VA examiners who administered each examination considered the Veteran's history and provided a rationale for the conclusions reached, the Board finds that the opinions are adequate to decide the claim of increased rating for ischiorectal fistula.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007). 

In recognition of these efforts by the RO to obtain the known evidence that may substantiate the Veteran's claim, and it being clear that the Veteran has not indicated that there exists additional evidence to support his claim, the Board concludes that no further assistance is required to be provided to the Veteran in developing the facts pertinent to his claim in order to comply with the duty to assist.  

Legal Criteria

Disability evaluations are determined by considering a Veteran's present symptomatology in light of VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule are numerical representations of the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their subsequent effect on civilian life after discharge.  38 C.F.R. § 4.1.  

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

The Veteran's entire history is reviewed when making a determination as to the disability rating to assign to a service-connected disability.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath, 1 Vet. App. at 594.  Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  VA adjudicators are required to take this change in severity of the disability into consideration, and make the rating track this change, regardless of whether the rating is an established rating or initial rating.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (2001).

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be done by the Board")). 

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Factual Background and Analysis

The Veteran's service-connected ischiorectal fistula with postoperative scar has been rated as 30 percent disabling by the RO.  In arriving at this disability rating, the RO utilized 38 C.F.R. § 4.114, Diagnostic Codes 7332 and 7333. 

Under Diagnostic Code 7332, a 10 percent rating is warranted for impairment of sphincter control of the rectum and anus with constant slight or occasional moderate leakage.  A 30 percent rating is warranted for occasional involuntary bowel movements, necessitating wearing of pads.  A 60 percent rating is warranted for extensive leakage and fairly frequent involuntary bowel movements.  Finally, a 100 percent rating is warranted for complete loss of sphincter control.  
38 C.F.R. § 4.114, Diagnostic Code 7332.

Under Diagnostic Code 7333, stricture of the rectum and anus warrants a 30 percent disability rating if manifested by moderate reduction of the lumen or occasional moderate leakage, and a 50 percent disability rating is warranted for great reduction of the lumen or extensive leakage.  A maximum 100 evaluation will be awarded where the condition requires a colostomy.  38 C.F.R. § 4.114, Diagnostic Code 7333.

The Veteran was afforded a VA examination in September 2008 for the purpose of determining the functional impact of the ischiorectal fistula and to evaluate whether the symptoms of the condition had worsened since the disability rating for the condition was raised from 10 percent to 30 percent in a May 2004 rating decision.  The Veteran reported that the condition resulted in anal itching, diarrhea, pain, frequently recurring hemorrhoids, and swelling, as well as leakage of stool which occurred less than 1/3 of the day and did not necessitate the use of a pad.  He did not report any tenesmus or perianal discharge.  With specific regard to the functional impact of the condition, the Veteran reported that hygienic uncertainty limited his ability to socialize, drive long distances, sit without a cushion, and visit overnight.  In addition, the Veteran related that he is limited by the uncertainty of pain and suffering. 

The September 2008 VA examiner carried out a physical examination of the Veteran's rectum, which revealed a slight reduction of lumen and rectal tonus.  The examination did not reveal any loss of sphincter control, ulceration, trauma, rectal bleeding, anal infections, procitis, spinal cord injury, protrusions, or hemorrhoids.  After considering the Veteran's medical history and the in-person examination, the examiner diagnosed the Veteran with ischiorectal fistula, status post-surgical repair, residual rectal luminal and anal tone dysfunction, residual scar.  As for the functional impact of the condition on usual occupation and daily activity, the examiner echoed the Veteran's assertion that hygienic uncertainty limited his ability to socialize, drive long distances, sit without a cushion, and visit overnight. 

The Veteran was afforded a new VA examination in October 2015 pursuant to the Board's August 2015 remand.  The examiner was asked to evaluate the current level of severity of the Veteran's ischiorectal fistula and provide an updated diagnosis of the condition.  If the examiner determined that a new diagnosis was warranted, they were also instructed to indicate whether the new diagnosis was a progression of the original disability or if the original diagnosis was in error. 

During the October 2015 examination, the Veteran reported symptoms of intermittent but severe rectal pain associated with bowel movements as well as episodes of rectal burning and pruritus.  The Veteran also reported slight stool leakage a few times a month following bowel movements.  He told the examiner that he did not use incontinence pads or diapers.  Furthermore, he stated that he has to use a cotton tip applicator to clean his rectum following bowel movements and that this cleaning results in a small amount of rectal bleeding.  A physical examination revealed a mild reduction in lumen size, minimal decrease in rectal tone, and noted skin tags.  No hemorrhoids were noted.  The examiner did not change the diagnosis of ischiorectal fistula.  

With regards to the functional impact of the condition, the examiner commented that the Veteran experiences rectal discomfort with prolonged sitting and that this discomfort requires taking periodic breaks.  Accordingly, the examiner opined that the Veteran would have difficulty with jobs requiring prolonged sitting were he to be working (as he is currently retired). 

After reviewing the relevant evidence before it, the Board concludes that the symptoms of the Veteran's ischiorectal fistula most closely correspond with a disability rating of 30 percent.  To begin, the Board recognizes that the Veteran reports pruritus as a symptom of his ischiorectal fistula.  However, pruritus of the anal region is to be rated for the underlying condition, which is the fistula itself.  
38 C.F.R. § 4.114, Diagnostic Code 7337.  A fistula in the anal region is to be rated for impairment of sphincter control, Diagnostic Code 7332, which is the rating approach adopted by the RO.  38 C.F.R. § 4.114, Diagnostic Code 7335.  Therefore, the Board finds that it is appropriate to rate the Veteran's ischiorectal fistula under Diagnostic Code 7332. 
On both VA examinations the Veteran reported that he does not use incontinence pads or diapers to control the intermittent stool leakage that results from his condition.  In order to qualify for a 30 percent rating under Diagnostic Code 7332, the Veteran's condition must manifest in occasional involuntary bowel movements that require the use of incontinence pads.  As the Veteran has admitted that this is not the case, the highest possible rating under Diagnostic Code 7332 is 10 percent, for constant slight, or occasional moderate leakage. 

However, as 38 C.F.R. § 4.7 instructs, if two or more diagnostic codes are potentially applicable to a veteran's condition, VA is to apply that code which most closely approximates the veteran's disability picture.  Here, the Board finds that Diagnostic Code 7333, used for evaluation of stricture of the rectum and anus, more closely approximates the Veteran's disability picture, since the postoperative scars are raised and tender and result in reported retention of feces in the rectum.  Pursuant to Diagnostic Code 7333, the Veteran qualifies for a 30 percent disability rating, as there is both moderate reduction in lumen and moderate constant leakage.  The Veteran does not qualify for a 50 percent disability rating under Diagnostic Code 7333, however, since there is not a great reduction of lumen nor is there extensive leakage.  Thus, the Board finds that the Veteran does not meet the criteria for a rating higher than 30 percent for ischiorectal fistula with postoperative scar. 

Other Considerations

In evaluating the Veteran's service-connected ischiorectal fistula, the Board notes that it took into account the potential applicability of "staged" rating(s).  However, a thorough review of the evidence of record did not disclose any distinctive period where the symptoms of the ischiorectal fistula met or nearly approximated the criteria for a rating in excess of those currently in effect.  Therefore, no additional "staged" rating is warranted in this case.

The Board has considered the potential application of an extraschedular rating as contemplated by 38 C.F.R. § 3.321(b)(1).  Pursuant to § 3.321(b)(1), in determining whether a Veteran is entitled to an extraschedular rating, VA should consider: (1) if the established schedular criteria is inadequate to describe the severity and symptoms of the claimant's disability; and (2) if the evidence demonstrates a disability picture with indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  If VA finds that a Veteran's claim fulfills these requirements, it must then refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the award of an extraschedular disability rating would be in the interest of justice.  

Here, there is no evidence of record which suggests that the Veteran's ischiorectal fistula is so unusual or exceptional in nature as to render the assigned schedular rating inadequate.  The October 2015 VA examiner did state that the condition would prevent the Veteran from sitting for a prolonged amount of time, but this would not render him totally incapable of working.  The Veteran has never been hospitalized in connection with his ischiorectal fistula.  Therefore, there is no unusual clinical picture presented, and no other factors which take the disability outside the usual rating criteria.  The Board thus concludes that referral for assignment of an extraschedular evaluation is not warranted. 

In addition, the Veteran has never contended, and the evidence does not show, that the symptoms of his ischiorectal fistula are of sufficient severity to produce unemployability.  The Veteran is currently retired, but as discussed above, the medical evidence does not demonstrate that the condition would prevent the Veteran from securing meaningful employment were he to be currently seeking employment.  Accordingly, the Board need not address the matter of entitlement to TDIU (total disability rating based on individual unemployability).  See 38 C.F.R. § 4.16; see also Rice v. Shinseki, 22 Vet. App. 447 (2009). 







ORDER

A rating higher than 30 percent for ischiorectal fistula with postoperative scar is denied. 



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


